                                  UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA
                                 ANDERSON/GREENWOOD DIVISION

    Bryantavious K. Murray,            )             Civil Action No.: 8:18-cv-01926-RBH
                                       )
          Plaintiff,                   )
                                       )
    v.                                 )             ORDER
                                       )
    Greenwood County Sheriff’s Office, )
                                       )
          Defendant.                   )
    ______________________________)

           Plaintiff, a state prisoner proceeding pro se, originally filed this action in state court asserting

    claims under state and federal law, and Defendant subsequently removed the case to this Court and filed

    a motion to dismiss Plaintiff’s federal claims brought under 42 U.S.C. § 1983. See ECF Nos. 1 & 15.

    This matter is now before the Court for review of the Report and Recommendation (“R & R”) of United

    States Magistrate Judge Shiva V. Hodges, who recommends granting Defendant’s motion to dismiss

    Plaintiff’s federal claims without prejudice to him filing an amended complaint within fourteen days

    of the date of this Order.1 See ECF No. 20.

           The Magistrate Judge makes only a recommendation to this Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with this Court.

    See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making a de novo

    determination of those portions of the R & R to which specific objection is made, and the Court may

    accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit

    the matter with instructions. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).




1
        The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule
73.02 (D.S.C.).
            Neither party has filed objections to the R & R, and the time for doing so has expired.2 In the

    absence of objections to the R & R, the Court is not required to give any explanation for adopting the

    Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

    The Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

    Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection,

    a district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no

    clear error on the face of the record in order to accept the recommendation’” (quoting Fed. R. Civ. P.

    72 advisory committee’s note)).

            After a thorough review of the record in this case, the Court finds no clear error and therefore

    adopts the Magistrate Judge’s R & R [ECF No. 20]. Accordingly, the Court GRANTS Defendant’s

    motion to dismiss [ECF No. 15] as to Plaintiff’s federal claims without prejudice to him filing an

    amended complaint (that is clearly legible) within fourteen days of the date of this Order.

            If Plaintiff fails to file an amended complaint by November 13, 2018, the Court will

    remand his state law claims3 to state court pursuant to 28 U.S.C. § 1367(c)(3).4

            IT IS SO ORDERED.

    Florence, South Carolina                                                     s/ R. Bryan Harwell
    October 29, 2018                                                             R. Bryan Harwell
                                                                                 United States District Judge




2
        Defendant’s objections were due by October 3, 2018, and Plaintiff’s objections were due by October 9,
2018. See ECF Nos. 20 & 21.
3
        As the Magistrate Judge notes, Plaintiff cites the South Carolina Tort Claims Act in his complaint. See R
& R at pp. 5–6 n. 4 (citing ECF No. 1-1 at pp. 5, 16–17).
4
          The Court will rule on Defendant’s motion for an extension of time to file dispositive motions [ECF No.
23] if Plaintiff files an amended complaint. If Plaintiff fails to do so, Defendant’s motion will be moot.

                                                            2
